            Case 2:19-cv-02900-JS Document 34 Filed 03/22/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TALLI J. MCFADDEN                                :           CIVIL ACTION
                                                  :
    v.                                            :           No. 19-2900
                                                  :
 UNITED STATES OF AMERICA, et al.                 :

                                             ORDER

         AND NOW, this 22nd day of March, 2021, upon consideration of Defendants United States

of America, A. Ellis, K. Lindley, and K. Zellars’s Motion to Dismiss, and pro se Plaintiff Talli J.

McFadden’s opposition, and for the reasons stated in the accompanying Memorandum, it is

ORDERED the Motion (Document 25) is GRANTED as follows:

            •   McFadden’s claims for negligent and intentional infliction of emotional distress in

                Counts II and III are DISMISSED with prejudice pursuant to Federal Rule of Civil

                Procedure 12(b)(1);

            •   McFadden’s constitutional claims in Counts V and VII are DISMISSED with

                prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6);

            •   McFadden’s 42 U.S.C. § 1983 conspiracy claims in Counts I and IV are

                DISMISSED with prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6);

                and

            •   McFadden’s 42 U.S.C. § 1985 conspiracy claim in Count VI is dismissed without

                prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6).

         McFadden shall have until April 22, 2021, to file an amended complaint addressing the

deficiencies in his § 1985 conspiracy claim identified in the accompanying Memorandum. Failure

to file an amended complaint within the time permitted will result in dismissal of the remaining

claim with prejudice.
           Case 2:19-cv-02900-JS Document 34 Filed 03/22/21 Page 2 of 2




       It is further ORDERED McFadden’s Motion for Hearing (Document 23) is DISMISSED

as moot.




                                              BY THE COURT:

                                               /s/ Juan R. Sánchez
                                              Juan R. Sánchez, C.J.




                                          2
